UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1693


In Re:   JOSEPH MCCOY POWELL,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (2:93-cr-00004-BO-1)


Submitted:   October 22, 2013               Decided:   November 8, 2013


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph McCoy Powell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph McCoy Powell petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 18

U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence.               He

seeks an order from this court directing the district court to

act.   Our review of the district court’s docket reveals that the

district court granted relief on Powell’s motion in an order

entered on October 11, 2013.         Accordingly, because the district

court has recently decided Powell’s case, we deny the mandamus

petition as moot.       We grant leave to proceed in forma pauperis.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                           PETITION DENIED




                                     2